United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
H.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1550
Issued: January 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2014 appellant filed a timely appeal from a June 17, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for the period July 4
and 5, 2013.
FACTUAL HISTORY
On July 11, 2011 appellant, then a 56-year-old mail handler, filed an occupational disease
claim alleging that his work duties, including loading and unloading trucks, and lifting heavy

1

5 U.S.C. § 8101 et seq.

sacks, and tubs full of mail, caused severe degenerative arthritis of the hips. He stopped work on
March 26 and returned on May 23, 2011.
In a July 6, 2011 report, Dr. Edward J. Boyko, a Board-certified internist, noted providing
care for appellant since October 22, 2003. He opined that appellant had severe degenerative
arthritis of both hips as confirmed by x-rays taken on January 29, 2011 and of the pelvis on
March 29, 2011. Dr. Boyko indicated that appellant underwent a total right hip replacement on
March 29, 2011. He advised that the plan was to replace appellant’s left hip in 2012 to provide
him with adequate time to recover from the first operation. Dr. Boyko opined that appellant’s
condition was “likely aggravated or caused by his employment for the [employing establishment]
which he joined as a regular employee on May 29, 2004. This employment involved activities
that included: heavy lifting in the process of unloading, and loading trucks, and trailers, and
lifting sacks of mail weighing up to 70 [pounds] and mail tubs weighing up to 30 [pounds]
repetitively. [Appellant’s] work also required that he be on his feet constantly. As the type of
arthritis he has developed is due to wear and tear, I believe that these employment activities
aggravated or caused his hip arthritis.”
OWCP accepted the claim for aggravated arthritis/osteoarthritis of the bilateral
hips/thighs.2
On July 9, 2013 appellant filed a Form CA-7, requesting payment for wage-loss
compensation due to time missed from work for the period July 4 through 6, 2013. The
employing establishment verified that the claimant incurred 16 hours of leave without pay from
July 4 to 5, 2013. It noted that appellant did not provide medical evidence to support the
temporary total disability.
By letter dated July 15, 2013, OWCP advised appellant of the evidence needed to support
the claim for wage-loss compensation. It requested that he provide a physician’s narrative report
with a reasoned medical opinion explaining how the disability was caused or aggravated by the
claimed injury.
OWCP received a February 8, 2013 duty status report from Dr. Boyko, who indicated
that appellant had hip pain and limited mobility. Dr. Boyko diagnosed aggravated osteoarthritis
of the hips left and right. He checked the box “yes” in response to whether the condition was
due to the injury. Dr. Boyko advised that appellant could return to work on February 8, 2013
and prescribed restrictions.
By decision dated September 9, 2013, OWCP denied appellant’s claim for wage-loss
compensation on July 4 and 5, 2013 as the medical evidence of record was insufficient. It found
that there was no reasoned medical opinion of record from a qualified physician, explaining why

2

The record does not indicate that OWCP authorized appellant’s hip surgery or that it paid any wage-loss
compensation.

2

appellant was unable to work during the claimed period, and how his disability from work during
the claimed period was the result of the accepted work injury.3
On September 10, 2013 appellant requested a hearing, which was held March 28, 2014.
During the hearing, he indicated that he had been disabled from work on numerous dates due to
the effects of his accepted conditions. However, appellant was using his sick leave to cover his
absences from work. He noted that he had four accepted claims, for numerous medical
conditions, including injuries to the shoulders, hips, wrists, and knee. Regarding the dates of
July 4 and 5, 2013, appellant indicated that his arthritis in his hips flared up, and from time to
time, he had difficulty walking. He noted that he had obtained a letter from his physician and
would provide the documentation following the hearing.
In a September 25, 2013 report, Dr. Boyko noted his history of treating appellant,
advising that appellant had numerous conditions that caused him pain and disability. He advised
that appellant had severe degenerative arthritis of both hips confirmed on x-ray. Dr. Boyko
noted that appellant underwent total right hip replacement on March 29, 2011. He indicated that
appellant would eventually need left hip replacement, as well, due to severe osteoarthritis.
Dr. Boyko also indicated that appellant had severe degenerative arthritis of the left glenohumeral
joint and might need a left shoulder joint replacement. He noted that appellant’s medical
problems were more intense on some days than on others. Dr. Boyko stated that on July 4 and 5,
2013 appellant was experiencing severe discomfort from his degenerative arthritis of his hips,
and shoulder that rendered him unable to work. He explained that his opinion was based upon an
interview, and examination of appellant and reviews of recent x-rays. Dr. Boyko explained that
appellant’s conditions were chronic and would result in progressive disability over time.
Dr. Boyko indicated that appellant also had left median neuropathy at the wrist (carpal
tunnel syndrome) as confirmed by electrodiagnostic study, and might need future surgery for this
condition. He opined that “these illnesses were likely aggravated or caused” by his employment.
Dr. Boyko noted that appellant’s duties included: heavy lifting in the process of unloading and
loading trucks, and trailers with sacks and tubs of mail on a repetitive basis. He explained that as
the type of arthritis appellant developed was due to wear and tear, he believed that these
employment activities caused or aggravated appellant’s hip and shoulder arthritis and also
contributed to his carpal tunnel syndrome or repetitive motion injury. Dr. Boyko opined that the
prognosis was poor due to the degenerative nature of his arthritic condition. On February 12,
2014 he advised that appellant could work with restrictions.
By decision dated June 17, 2014, an OWCP hearing representative affirmed the
September 9, 2013 decision.
LEGAL PRECEDENT
The Board notes that the term “disability,” as used in FECA means incapacity, because of
an employment injury, to earn the wages that the employee was receiving at the time of injury.4
3

While OWCP referred to a July 6, 2013 report from Dr. Boyko, this appears to be a typographical error as the
reports from Dr. Boyko are dated July 6, 2011 and February 8, 2013.
4

Patricia A. Keller, 45 ECAB 278 (1993).

3

For each period of disability claimed, the employee has the burden of establishing that he or she
was disabled for work as a result of the accepted employment injury. Whether a particular injury
causes an employee to become disabled for work and the duration of that disability are medical
issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.5 The fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.6 The Board will not require
OWCP to pay compensation for disability in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so would essentially
allow an employee to self-certify her disability and entitlement to compensation.7
ANALYSIS
Appellant’s claim was accepted for aggravated arthritis/osteoarthritis of the bilateral
hips/thighs. He returned to regular duty on May 23, 2011, and later claimed wage-loss
compensation on July 4 and 5, 2013.
Appellant argued during his hearing that he would have occasional flare ups that
prevented him from working. In support of his claim for disability for the period from July 4 and
5, 2013, he provided a September 25, 2013 report from Dr. Boyko, his treating physician, who
indicated that appellant had numerous conditions that caused him pain and disability, and often
lead to his inability to work. Dr. Boyko advised that appellant had severe degenerative arthritis
of both hips confirmed on x-ray and underwent a total right hip replacement on March 29, 2011.
He noted that appellant would eventually need left hip replacement, as well, due to severe
osteoarthritis. Dr. Boyko also indicated that appellant had severe degenerative arthritis of the left
glenohumeral joint, confirmed on x-ray and may need a left shoulder joint replacement for this
problem. He noted that appellant’s medical problems were more intense on some days than on
others. Dr. Boyko indicated that on July 4 and 5, 2013, appellant had severe discomfort from his
degenerative arthritis of his hips and shoulder that rendered him unable to work. He explained
that his opinion was based upon an interview, examination, and reviews of recent x-rays.
Dr. Boyko explained that appellant’s conditions were chronic and would result in progressive
disability over time. He noted that his duties included heavy lifting in the process of unloading
and loading trucks and trailers with sacks and tubs of mail on a repetitive basis. Dr. Boyko
explained that as the type of arthritis appellant developed was due to wear and tear, he believed
that these employment activities caused or aggravated his hip and shoulder arthritis and also
contributed to his carpal tunnel syndrome or repetitive motion injury. He opined that the
prognosis was poor due to the degenerative nature of his arthritic condition. The Board notes
that Dr. Boyko suggested that appellant was unable to work on July 4 and 5, 2013 due to severe
discomfort from his degenerative arthritis of the hips but based that opinion primarily on
appellant’s self-reporting; not on his own personal diagnosis on those days.8 Dr. Boyko’s
5

Fereidoon Kharabi , 52 ECAB 291 (2001).

6

Manuel Garcia, 37 ECAB 767 (1986).

7

Amelia S. Jefferson, 57 ECAB 183 (2005); supra note 5.

8

Id.

4

opinion that “these illnesses were likely aggravated or caused” by his employment is not
sufficiently supported by objective findings and medical reasoning. Other than to indicate that
appellant reported pain and disability it does not appear that the physician examined appellant on
these dates. It also appears that he may be attributing his disability to other conditions, such as a
shoulder condition, other than the accepted aggravation of osteoarthritis of the bilateral
hips/thighs. A physician’s opinion on causal relationship between a claimant’s disability and an
employment injury is not conclusive simply because it is rendered by a physician. To be of
probative value, Dr. Boyko must provide rationale for the opinion reached. Where no such
rationale is present, the medical opinion is of diminished probative value.9
Other reports in the record did not provide any opinion that appellant was disabled from
work due to the accepted aggravated arthritis/osteoarthritis of the bilateral hips/thighs for the
period in question.
Although appellant alleged that he was entitled to wage-loss compensation for the period
claimed, due to his accepted employment injury, the medical evidence of record does not
establish that his claimed disability during the time frame was related to his accepted condition.
The Board finds that he has failed to submit rationalized medical evidence establishing that his
disability on July 4 and 5, 2013 was causally related to his accepted conditions, and thus, he has
not met his burden of proof.
On appeal, appellant notes his physician provided sufficient rationale to support his
disability for work. However, as noted above it was insufficiently rationalized and insufficient to
establish his claim. Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he was
entitled to wage-loss compensation for the period July 4 and 5, 2013.

9

T.M., Docket No. 08-975 (issued February 6, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the June 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

